Citation Nr: 0828545	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative changes of the lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee, currently 
rated as 10 percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the left knee, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for a 
service-connected scar of the left thumb. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1976 to November 1979 and from October 1980 to 
January 1990. 

Procedural history 

In an August 1990 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO) 
granted service connection for post traumatic arthritis of 
the lower back and for a scar of the left thumb.  A February 
1991 rating decision granted service connection for 
chondromalacia of the veteran's right and left knees.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the RO 
which continued the 40 percent disability rating assigned to 
the veteran's lumbar spine disability, the 10 percent ratings 
assigned to the veteran's right and left knees and the 
noncompensable (zero percent) disability rating assigned to 
the veteran's left thumb scar.  The same decision denied the 
veteran's TDIU claim.  The veteran has timely perfected an 
appeal as to this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Reasons for remand

VCAA notice

The evidence of record does not indicate that the veteran has 
received appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  Although the veteran 
received a VCAA letter dated March 12, 2004 this letter 
pertained to his TDIU claim.  There has been no notice to the 
veteran of the evidentiary requirements with respect to his 
increased rating claims.  Nor has there been appropriate 
notice under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See 38 U.S.C.A. § 5103 (West 2002); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) [holding that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial]. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, where as 
here, an increase in disability rating requires a certain 
medical findings, such as ankylosis or an objective range of 
motion finding, notice of that specific criteria should be 
provided.  See Vazquez-Flores, supra. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

VA Examination

A review of the record reveals that the veteran's last VA 
examination for his service-connected bilateral knee and 
spine disabilities was conducted in July 2004, over four 
years ago.  He has since asserted these disabilities have 
worsened in severity.  See, e.g., the July 28, 2008 
Appellant's Brief.  The evidence also reflects that the 
veteran has not had his left thumb scar examined in 
connection with this appeal.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Because the current level of the 
veteran's service-connected disabilities is unclear, the 
Board finds that contemporaneous VA medical examinations are 
warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Additional medical evidence

Additionally, the veteran's most recent outpatient record 
from the VA Medical Center (VAMC) in Leavenworth, Kansas is 
dated in August 2005.  Updated treatment records, if 
existing, should be associated with the claims folder, as 
they could potentially effect the outcome of the issue 
currently on appeal.  See 38 U.S.C.A. § 5103A (West 2002). 



Intertwined issues

The veteran's claims of entitlement to increased ratings for 
his lumbar spine, bilateral knees and left thumb scar 
disabilities are inextricably intertwined with his TDIU 
claim.  In other words, if an increased rating is granted for 
any one of these disabilities, this may impact the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished.  Such notice should include an 
explanation as to the information or 
evidence needed to establish entitlement to 
increased disability ratings and effective 
dates, as outlined by the Court in Dingess 
and Vazquez-Flores.  At a minimum, the 
veteran should be provided notice of 
Diagnostic Codes 5242, 5262, 7805.  A copy 
of the letter should be sent to the 
veteran's representative.

2.  VBA should attempt to contact the 
veteran and request that he identify any 
relevant recent medical examination, 
hospitalization or treatment records 
pertaining to his service-connected 
bilateral knee, lumbar spine and left thumb 
scar disabilities.  Any such records so 
identified should be obtained, to include 
updated records from the Leavenworth VAMC 
[dated after August 2005], to the extent 
possible.  All efforts to contact the 
veteran should be memorialized.  

3.  VBA should then make arrangements for 
the veteran to be examined by an appropriate 
specialist for the purpose of addressing the 
current severity of his service-connected 
bilateral knee, lumbar spine and left thumb 
scar disabilities.  The veteran's VA claims 
folder, including a copy of this REMAND, 
must be made available to the examiner(s).  
Any diagnostic testing deemed to be 
necessary by the examiner(s) should be 
accomplished.  The report of these 
examinations should be associated with the 
veteran's VA claims folder.

4.  After taking any further action it deems 
necessary, VBA should then readjudicate the 
veteran's claims.  If the benefits sought on 
appeal remain denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

